The opinion of the court was delivered by
Scott, J.
The defendant appeals from the judgment of the district court overruling his demurrer to the complaint, and in granting relief to the plaintiff. It appears from the complaint that in Eebruary, 1884, plaintiff, Dan-forth, and defendant were each seeking to obtain title from the United States to the same parcel of land, plaintiff having a pre-emption filing and the defendant a homestead filing thereon; that in March, 1884, said parties agreed to a compromise whereby plaintiff relinquished his claim to a part of said lands and defendant relinquished his claim to the remaining portion, whereupon each party filed a homestead claim upon the land released by the other. It was further agreed between the parties, in making said compromise, that as soon as the plaintiff should make final proof and entry of the lands embraced in his homestead claim he should convey to the defendant, by deed of warranty, twenty acres thereof. In pursuance of said agreement a deed was signed by the plaintiff, duly acknowledged before a proper officer and placed in escrow in the Tacoma National Bank, there to be held until final proof should be made as aforesaid, when it was to be delivered to the defendant; that soon thereafter the defendant, in violation of the terms of said compromise, conspired with one Daniels to defeat plaintiff’s claim to said lands relinquished by defendant, and to prevent the plaintiff from making his final proof; that he induced said Daniels to-enter upon and claim said lands and to undertake to obtain title thereto from the United States under its land laws, and to further said designs the defendant wrongfully procured the possession of said deed from the bank and caused the same to be recorded in the county auditor’s office of Pierce county before the plaintiff had made his final proof. *124Whereupon the plaintiff commenced this suit in equity, and as a part of the relief prayed for he asked the court to decree that the defendant be required to return the deed to said bank, there to be held in escrow. The grounds of the demurrer were that the complaint does not state a cause of action, and that the court had no jurisdiction of the subject-matter. The demurrer was overruled, and the court ordered the deed returned to the bank to be held in escrow.
It appears to us that this is a case wherein a court of equity has jurisdiction and should grant relief. The plaintiff had a special and peculiar interest in said instrument in having the same held in escrow, by reason of the uses to which it could be put and the damage it might do him in causing the loss of his claim, if it should be allowed to remain extant with the appearance of being a deliberate violation, by the plaintiff, of the land laws of the United States, in attempting or agreeing to convey a part of said lands before making final proof. This interest of the plaintiff was beyond any mere pecuniary value that could be attached to the instrument. Legal damages would be too uncertain to constitute an adequate compensation, and in no way would an action at law afford an adequate remedy. See 3 Pomeroy’s Equity Jurisprudence, ?¿ 1402, and authorities there cited.
It follows therefore that the judgment of the court below should be, and the same is hereby, affirmed.
Anders, C. J., and Stiles, J., concur.
Hoyt and Dunbar, JJ,, not sitting.